Citation Nr: 1741590	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-28 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for the purposes of receiving VA death benefits pursuant to her claim for entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active duty in the United States Army from April 1942 to July 1943.  He died in October 1963.  The appellant claims as the remarried surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the Regional Office (RO) in Winston-Salem, North Carolina.  Although the appellant initially requested a videoconference Board hearing, she subsequently withdrew that request in November 2016.  38 C.F.R. § 20.702(e) (2016).  

While the AOJ characterized the issue certified for appeal as entitlement to dependency and indemnity compensation (DIC) benefits, namely service-connected death compensation, the Board has rephrased the issue on appeal to include the determination of whether the appellant may be recognized as the Veteran's surviving spouse in order to establish her eligibility to receive such benefits, as this is the threshold determination that must be resolved before addressing the merits of her DIC claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appellant seeks service connection for cause of the Veteran's death.  She contends that the Veteran had long-standing problems with hypertension since his discharge from service and that as a result he subsequently developed the heart problems that led to his death.

To establish service connection for cause of death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

Service treatment records show the Veteran was hospitalized and ultimately discharged from service with a diagnosis of psychoneurosis, hysteria, manifested by emotional instability and immaturity, culminating in suicidal threats and pseudo-convulsions.  Although these records also show blood pressure readings of 110/72, 150/100, 134/82, and 140/78, hypertension was not diagnosed, and there was no indication that the Veteran was prescribed anti-hypertensive medication.

However the evidence includes a statement from a private physician noting treatment of the Veteran for hypertension since 1943, but indicated that he had no record of visits dated before October 1948.  See statement from C.C. Henderson, M.D., dated January 13, 1956. 

Records from his terminal hospitalization at in October 1963 show the Veteran had initially been admitted and treated with diagnoses of coronary arteriosclerotic heart disease with severe failure, cerebral vascular accident, pulmonary emphysema and benign prostatic hypertrophy.  He improved and was discharged, but became seriously ill and was readmitted to a VA facility where he later died.  The VA physician could not attach a specific diagnosis, explaining that the etiology of the Veteran's heart disease and cerebral manifestations, including a previous cerebral stroke and present cerebral episodes, was not entirely clear as the Veteran may have had arteriosclerotic heart disease with failure or one of the more exotic types of myocardial disease.  

The appellant submitted a private medical statement from a physician who saw the Veteran for a complete examination in 1958.  At that time the Veteran had given a 20-year history of hypertension, which would place its onset in 1938, several years prior to his active duty.  Examination revealed electrocardiographic changes compatible with arteriosclerotic heart disease, which was treated with mild sedation and Reserpine.  The examiner noted that as the Veteran's hypertension had been completely controlled and the use of the drug Reserpine had been discontinued by 1961.  See also statement from M.S. Clark, M.D., dated October 14, 1963.  According to his death certificate, the cause of the Veteran's death is listed as idiopathic myocarditis, with no underlying causes.  At the time of his death, the Veteran was not service-connected for myocarditis or any other disability.  

The 1956 medical statement from Dr. Henderson, taken at face value, suggests that hypertension may have been present during service or may have been developing at that time.  Unfortunately, it does not otherwise show that hypertension contributed substantially or materially to the Veteran's death.  As such, the Board finds that it lacks probative value, and cannot, by itself, serve as a basis for granting the appellant's claim.  However, the statement is enough to raise the possibility of a causal connection such that a medical opinion is needed in order for the Board to discuss the connection, if any, between the primary cause of the Veteran's death from myocarditis and his military service.  38 U.S.C.A. § 5103A(d).

The Board finds that there are other reasons for Remand.  In this case, the appellant was married to the Veteran continuously from November 1949 until the time of his death in October 1963.  However, in her 2012 claim for DIC benefits, she reported that she had remarried in March 1990 and that the marriage was terminated by her spouse's death in October 2011.  She has not remarried since that time. 

Generally, a veteran's surviving spouse is eligible for VA benefits, including dependency and indemnity compensation (DIC), death pension benefits, and accrued benefits, when a veteran dies.  A "surviving spouse" is a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death and has not since remarried.  See generally 38 U.S.C.A. §§ 101(3),(31), 1310, 1311; 38 C.F.R. § 3.50(b).  There are, however, exceptions to that general rule.  See 38 C.F.R. §§ 3.55(a)(1)-(10).  

As relevant here, 38 C.F.R. § 3.55(a)(3) provides that, on or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of dependency and indemnity compensation, unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.  

In evaluating this claim, the Board notes that the evidentiary record does not contain a copy of an official certificate documenting the remarriage of the appellant or confirmation of that spouse's death.  Thus, additional development is needed to determine whether the appellant is still able to be considered the surviving spouse of the Veteran and thus eligible to pursue a claim of entitlement to service connection for the cause of his death.  So while the case is in remand status, the AOJ should contact the appellant and ask her to furnish proof of her remarriage and a copy of the death certificate for her second spouse.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the appellant provide a copy of her marriage certificate for her remarriage to L.W.B as well as a copy of the death certificate for L.W.B, or otherwise confirm this information. 

2.  Forward the claims file to an appropriate VA clinician for an opinion.  Based on what is medically known about myocarditis, the clinician should indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that hypertension caused or contributed substantially or materially to the Veteran's fatal myocarditis, or combined to cause his death, or aided or lent assistance to the production of his death.

If the physician finds that hypertension caused or contributed substantially or materially to the Veteran's myocarditis, is it at least as likely as not (a 50 percent or higher probability) that hypertension was incurred in service, or manifested to a compensable degree within one year following separation from service. 

In providing this opinion, the VA clinician should carefully consider the objective medical findings in the service treatment records, and specifically discuss Dr. Henderson's January 1956 statement as well as Dr. Clark's October 1963 statement.  If hypertension cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and explain why that is.  

The clinician must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  The medical reasons for accepting or rejecting the appellant's theory of entitlement should be set forth in detail.  If the clinician determines that he/she cannot provide an opinion without resorting to speculation, they should explain the inability to provide an opinion, identifying precisely what facts could not be determined.

3.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

